Citation Nr: 1619530	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to April 2001.

This case comes before the Board of Veterans Appeals (Board on appeal from a December 2011 rating decision issued by the Department of Veteran Affairs (VA) Hartford, Connecticut, Regional Office (RO) that denied an application to reopen previously denied claims for service connection for sleep apnea and a sinus disability.  A September 2012 rating decision continued that denial and the Veteran filed a substantive appeal.  

The claims were reopened and remanded by the Board in a June 2015 decision.  A February 2016 decision granted service connection for chronic sinusitis.  The Veteran has not expressed disagreement.  Therefore, that claim is no longer on appeal. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, sleep apnea developed as a result of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Reasonable doubt will be resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has a current diagnosis of sleep apnea, documented on VA examination in July 2015.

In a July 2011 VA opinion, the examiner indicated that the Veteran was service-connected for solvent encephalopathy for which he was followed by neurology.  He had a history of moderate obstructive sleep apnea with a limited central component for which he was treated with a positive expiratory pressure device (CPAP).  Despite moderate improvement with the CPAP, the Veteran noticed persistent diurnal somnolence and fatigue, although to a lesser degree than before initiation of treatment.  The examiner indicated that although any central nervous system injury or disease could potentially lead to Central Sleep Apneic events, those events represented a minor contributor to the overall findings of sleep apnea, which were shown to be largely obstructive in a recent CPAP study from June 2011.  This study also demonstrated that the original CPAP pressure requirement had increased.  It was unlikely that the history of solvent encephalopathy was the reason for the symptoms of sleep-disordered breathing as they were noted to be predominantly obstructive.  However, it was possible that his nervous symptoms comorbidities and chronic pain exacerbated insomnia, poor quality of sleep, and the central component of his sleep apnea.  More likely, his persistent symptoms were related to noncompliance with CPAP and an increased pressure requirement on the device.  

In a June 2015 VA examination report, the examiner found the Veteran has mixed sleep apnea with obstructive and central components.  The examiner was unable to apportion out the separate contributions of the two etiologic contributors of obstructive versus central.  Whereas central sleep apnea can result from exposure to brain toxins, such as solvents, which impair proper signaling to the muscles that control breathing, with obstructive apnea the major contributor to pathology is crowding in the upper airways obstructing smooth air flow in the air passages during sleep.  In the absence of definitive knowledge of the separate contributions of the two factors, the examiner was unable to provide an opinion without resorting to mere speculation. 

Both the July 2011 and June 2015 VA examiners determined that the Veteran had mixed type sleep apnea, both central and obstructive.  Furthermore, both examiners stated that a central nervous system injury, such the chemical solvent exposure during service, can cause central apneic episodes.  In fact, the July 2011 examiner felt a minor part of the sleep apnea was attributable to the service-connected disability.  The June 2015 examiner could not quantify what part was due to the service-connected disability.  Therefore, since the Veteran's service-connected central nervous system injury has caused central sleep apnea, and the effects of central sleep apnea cannot be distinguished from those of his nonservice-connected obstructive sleep apnea, the Board finds service connection is warranted for sleep apnea.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for sleep apnea, which is shown in some part to be due to the service-connected neurologic disability due to solvent exposure.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 


ORDER

Entitlement to service connection for sleep apnea, caused by a service-connected neurologic disability due to solvent exposure, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


